KRAMER, Judge,
dissenting:
As indicated by the majority, a necessary jurisdictional requirement for a non-defective EAJA application is an “itemized statement.” In the instant matter, the appellant’s application appears to include only some, but not all, of the services rendered by the appellant’s counsel. These services are then grouped only into broad categories without indicating the hours expended for each separate task or identifying the work done in each time increment. See Appellant’s EAJA Application at 2 (“Amount sought. ... including preparation and review of appeal documents, phone conferences with Appellant, Counsel for Appellee and Clerk of the Court, and preparation of EAJA documentation” (second emphasis added)).
In TGS Int’l v. United States, 983 F.2d 229, 230 n. 1 (Fed.Cir.1993), the Federal Circuit concluded that sufficient itemization was present where “[a]n itemized computation was filed showing the date, the hours expended, and an identification of the work done in each time increment.” Simply put, the appellant’s application is not broken down into discrete dates, the hours expended for each date, and the work done “in each time increment.” See Naporano Iron and Metal Co. v. United States, 825 F.2d 403, 404-05 (Fed.Cir.1987).
In addition, in Naporano Iron and Metal Co., the Federal Circuit, in holding that an EAJA application lacked sufficient itemization, stated:
We disagree, as did the trial court, that the statutory requirement for an ‘itemized statement’ of work has so little substance. Only by knowing the specific task performed can the reasonableness of the number of hours required for any individual item be judged. The statute does not permit an interpretation that an unreasonable charge for an item is somehow made reasonable by the total amount requested.
825 F.2d at 404; see also Owen v. United States, 861 F.2d 1273, 1275 (Fed.Cir.1988) (citing Naporano with approval and finding an EAJA application that summarizes work performed and hours expended to be “deficient on its face under the EAJA for lack of specificity.”). Once again, the appellant’s application does not relate “a specific task performed” to “the number of hours required” with respect to that task.
Finally, Rule 39(b)(3) of the Court’s Rules of Practice and Procedure, which was in effect at the time the appellant filed his application (but was later repealed by an order following Bazalo v. Brown, 9 Vet.App. 304 (1996) (en banc)), mandated the kind of discrete itemization referenced by the Federal Circuit in TGS and Naporano by requiring “an itemized statement from the appellant’s attorney as to each type of service which was rendered, describing” its “nature” and the “actual time expended” for each such service.
While the majority recognizes that the appellant’s application failed to “indieat[e] what part of the 15.1 hours was expended for each separate task or identify! ] the work done in each time increment,” it justifies such failure by stating that “the fact that only 15.1 hours were claimed constitutes a contextual reference of sufficient precision to satisfy the jurisdictional requirement of Bazalo.” Attorneys, however, should be put on fair notice as to what is required to have a timely filing. I do not believe that ad hoc determinations regarding the sufficiency of itemization based on the number of hours claimed, such as provided by the majority here, are in the best interests of that principle. For example, at what point would the majority acknowledge that Guzman-Diaz had a defee*242tive application? How many more zeros after time expended and fees sought would it take before the majority would recognize that “a contextual reference of sufficient precision” no longer existed?
Guzman-Diaz does not meet the requirements set forth by TGS, Naporano, Bazalo, or Rule 39(b)(3). As a consequence, I would dismiss the application. I respectfully dissent.